Citation Nr: 0638336	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  02-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
variously diagnosed to include post-traumatic stress disorder 
(PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In June 2002, the veteran appeared at a hearing at the RO.  A 
transcript of the hearing is of record.  

In March 2004, the Board remanded this case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In August 2005, the Board found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a psychiatric disorder to include 
PTSD, and remanded the claim to afford the veteran a VA 
examination.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. A personality disorder is not a disease or injury for the 
purpose of VA disability compensation. 

2. Clear and unmistakable evidence establishes that 
psychoneurotic depression pre-existed service and the 
condition was not made worse by service. 

3. A psychophysiological gastrointestinal reaction is not 
currently shown. 

4. Neither anxiety, dysthymia, explosive disorder, bipolar 
disorder, nor schizophrenia was affirmatively shown to be 
present during service, and schizophrenia was not manifested 
within one year of service discharge. 

5. The veteran did not engage in combat with the enemy and 
there is no credible supporting evidence of an in-service 
stressor to support the diagnosis of PTSD. 


CONCLUSIONS OF LAW

1. A personality disorder, variously diagnosed, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(c) (2006). 

2. The presumption of soundness and aggravation for 
psychoneurotic depression is rebutted and psychoneurotic 
depression was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.304 (2006).

3. A psychiatric disorder variously diagnosed to include 
psychophysiological gastrointestinal reaction, PTSD, anxiety, 
dysthymia, explosive disorder, bipolar disorder, and 
schizophrenia was not incurred in or aggravated during 
service, and service incurrence for schizophrenia may not be 
presumed.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with VCAA notice by letters, 
dated in January 2001 and in April 2004.  The notice informed 
the veteran of the type of evidence needed to substantiate 
his claim of service connection, that is, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The veteran was notified that VA would 
obtain service medical records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or, with his authorization, VA would obtain 
any such records on his behalf.  He was asked to submit 
evidence, which would include that in his possession.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the letter substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claims, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473. 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication. However, any 
procedural defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence and 
address the issue at a hearing.  Also, after the content-
complying notice, the claim was readjudicated after a further 
VA psychiatric evaluation as evidenced by the supplemental 
statement of the case in May 2006.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded a VA 
examination.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the criteria set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a).

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b).  
If a veteran was not engaged in combat, or if he was but the 
claimed stressor is unrelated to combat, the record must 
contain "credible supporting evidence" that the non-combat 
stressor actually occurred. 38 C.F.R. §§ 3.304(f).  Regarding 
non-combat stressors, the Court has held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence. See Cohen, 
supra. Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressors. Dizoglio v. 
Brown, 9 Vet. App. 163 (1996). The burden is on the claimant 
to provide "credible supporting evidence from any source" 
that the event alleged as the stressor in service occurred. 
Cohen, 10 Vet. App. at 147.

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 
(1996).

A personality disorder is not a disease or injury within the 
meaning of the applicable legislation. 38 C.F.R. § 3.303(c).  

Factual Background 

Records of the Colorado Psychiatric Hospital disclose that on 
discharge from the hospital in March 1964 the diagnoses were 
sociopathic personality and passive-aggressive personality.  
History included a suicide attempt three years previously and 
four weeks prior to admission he had scratched his wrists to 
distract himself from hurting his mother and brother.  There 
was also a history of a diagnosis of gastric ulcer and 
recurrent abdominal pain, which sudsided with an 
appendectomy.  He had voluntarily sought admission because of 
fear he might hurt his mother or brother. 

In December 1964, the veteran was admitted because he had 
threatened his mother. It was noted that the veteran had 
sores on his legs previously inflicted with razor blades.  
Psychological testing was consistent with a hysterical 
character disorder with lapses of consciousness of psychotic 
proportions, particularly of body image and sexual identity.  
He was also treated for a duodenal ulcer.  The diagnosis was 
severe mixed character disorder with many hysterical, 
passive-aggressive, and antisocial features. 

In February 1965, the veteran was admitted after threatening 
suicide.  The diagnoses were hysterical character disorder 
and psychoneurotic depression. 

The service medical records shown that on entrance 
examination in 1968, the veteran gave a history of having 
been treated for a suicide attempt.  In September 1968, the 
veteran was hospitalized for evaluation of gastrointestinal 
complaints, and the diagnosis was psychophysiological 
gastrointestinal reaction.  In September 1968, there was also 
reference to a suicidal gesture.  On separation examination, 
the veteran gave a history of trouble sleeping, depression, 
and nervous trouble.  The examiner noted that the veteran had 
had difficulty sleeping since childhood.  The psychiatric 
examination was normal.  The service medical records contain 
no complaint, history, or finding of panic attacks, anxiety, 
PTSD, dysthymia, explosive disorder, bipolar disorder, or 
schizophrenia.    

Service personnel records show that the veteran was stationed 
at Fort Lewis, Washington, during his time in service. 

After service, in June and July 1969 the veteran was 
hospitalized by VA for evaluation epigastric pain.  History 
included hospitalization at age 14 for similar symptoms.  
There was also reference to the summary from the Colorado 
Psychiatric Hospital.  An upper GI series was negative and a 
psychiatric evaluation was done.  The diagnoses were 
psychophysiologic gastrointestinal reaction, antisocial 
personality, and hysterical neurosis.   

VA hospital records disclose that November 1970 the diagnoses 
were antisocial personality disorder and dissociative type 
hysterical neurosis.  In May 1978, the diagnoses were 
psychotic depression and psychophysiologic gastrointestinal 
reaction with reference to similar diagnoses in July 1977.  
In September 1978, after an overdose of medication, the 
diagnoses were personality disorder and depressive 


neurosis.  In March 1980, the diagnosis was 
passive-aggressive personality disorder.  From November 1981 
to January 1982, the diagnoses were atypical psychosis and 
personality disorder. 

Records of the State of New Mexico, dated in February 1990, 
disclose that the veteran reported that he served in Vietnam.  
The diagnoses were depression with psychotic features and 
PTSD by history. 

VA records, dated in 1996 and 1998, disclose diagnoses of 
dysthymia, PTSD due to childhood trauma, and schizophrenia. 

On VA hospitalization from September to December 1996, the 
diagnoses were paranoid schizophrenia and possible PTSD, 
based on "Vietnam" experiences in 1967 as an infantry 
clerk.  In April 1998, the diagnoses were depression and 
paranoid schizophrenia.  In July 1998, the veteran was seen 
for PTSD due to his childhood experiences and paranoid 
schizophrenia. 

In April 1997, private medical records disclose that PTSD was 
diagnosed based on exposure combat. 

VA records, dated in 2000 to 2002, show that the veteran's 
mental health problems were variously described as 
schizophrenia, personality disorder, PTSD, explosive 
disorder, and depression. 

In January 2001, a VA psychiatrist reported that the veteran 
began to have panic attacks while on active duty and that 
over the years the veteran has had many diagnoses to include 
anxiety disorder, schizophrenia, and bipolar disorder.  The 
VA psychiatrist expressed the opinion that the veteran's 
psychiatric disorder should be service-connected.  In a 
statement n June 2004, the VA psychiatrist stated that it was 
at least as likely as not that the veteran's anxiety disorder 
was directly related to or worsened by active duty from 1966 
to 1969. 

In March 2002, the Department of the Army was unable to 
verify an incident during advanced training at Fort Lewis, 
where the veteran was caught under barbed wire and live 
rounds were fired over his head.  

In June 2002, the veteran testified that he was hit by his 
drill sergeant and harassed by his first sergeant. 

On VA examination in November 2005, the VA examiner was asked 
whether the veteran had a mental disorder related to or 
exacerbated by service.  After a review of the file and 
referring to inpatient psychiatric hospitalizations for a 
personality disorder before service and current treatment for 
anxiety and depression by VA, the examiner expressed the 
opinion that there was no evidence that the veteran's nine 
months on active duty contributed to his personality 
disorder.  The diagnoses were anxiety disorder and 
personality disorder. 

Analysis 

The record shows that before service the veteran was 
hospitalized three times and the diagnoses were sociopathic 
personality, passive-aggressive personality, mixed character 
disorder with hysterical, passive-aggressive, and antisocial 
features, hysterical character disorder, and psychoneurotic 
depression.  There was also evidence of several suicide 
attempts and epigastic pain with a diagnosis of gastric ulcer 
and recurrent abdominal pain. 

Neither a personality disorder, psychoneurotic depression, 
suicide attempts, nor recurrent abdominal pain was noted on 
entrance examination.  A history of suicide on entrance 
examination alone does not constitute a notation for the 
purpose of the presumption of soundness under 38 C.F.R. 
§ 3.304(b) discussed below. 

A veteran will be considered to have been in sound condition 
when examined for service, except for disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to service and was not aggravated by service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

As for the personality disorder, whether it pre-existed 
service or was first shown during service, a personality 
disorder is not a disease or injury for the purpose of VA 
disability compensation under 38 C.F.R. § 3.303(c), and the 
provisions of 38 C.F.R. § 3.304(b), pertaining to the 
presumption of soundness do not apply.  For this reason, 
service connection for a personality disorder, variously 
diagnosed, is not established. 

Neither psychoneurotic depression nor attempted suicide was 
noted on entrance examination.  On the basis of the three 
inpatient hospitalizations, the Board finds that there is 
clear and unmistakable evidence that the veteran's 
psychoneurotic depression and attempted suicides pre-existed 
his military service.  

During service, the veteran was evaluated for 
gastrointestinal complaints, and the diagnosis was 
psychophysiological gastrointestinal reaction, and there was 
reference to a suicidal gesture.  The psychiatric examination 
on separation examination was normal. 

As for the pre-existing psychoneurotic depression, depression 
was not identified or treated during service.  Also, in light 
of evidence of several suicidal attempts prior to service, a 
suicidal gesture during service, which was not associated 
with the pre-existing psychoneurotic depression, is not 
evidence that the pre-existing psychoneurotic depression had 
worsened.  For this reason, there is clear and unmistakable 
evidence that the pre-existing psychoneurotic depression was 
not aggravated by service.    

As there is clear and unmistakable evidence that 
psychoneurotic depression pre-existed service and was not 
aggravated by service, the presumption of soundness at 
entrance to service is rebutted.  For this reason, service 
connection for psychoneurotic depression has not been 
established.

As for the psychophysiological gastrointestinal reaction, for 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The service medical records document a single episode of a 
psychophysiological gastrointestinal reaction in September 
1968.  In the remaining five months of service, there is no 
further documentation of psychophysiological gastrointestinal 
reaction.  After service, psychophysiological 
gastrointestinal reaction was documented in 1969 and last 
documented in 1978.  Since 1978, there is no evidence of 
continuity of symptomatology.  In the absence of present 
disability, that is, medical of evidence of current 
psychophysiological gastrointestinal reaction, continuity of 
symptomatology has not been established.  For this reason, 
service connection for psychophysiological gastrointestinal 
reaction has not been established. 

As schizophrenia was not shown to be present during service, 
as schizophrenia was first diagnosed in 1978 with a history 
of a similar diagnosis in 1977, well beyond the one-year 
presumptive period following separation from service in 1969, 
and as there is no medical evidence that relates the post-
service schizophrenia to service, service connection for 
schizophrenia is not established.  

As for dysthymia, explosive disorder, and bipolar disorder, 
none was shown to be present during service.  After service 
dysthymia was first diagnosed in 1996, explosive disorder in 
2000, and bipolar disorder in 2001.  As there is no medical 
evidence that relates the post-service dysthymia, explosive 
disorder, bipolar disorder to service, service connection for 
dysthymia, explosive disorder, or bipolar disorder is not 
established.

As for PTSD, PTSD was not present during service.  After 
service, PTSD was first diagnosed in 1990 on the basis of 
history provided by the veteran that he served in Vietnam.  
On VA hospitalization from September to December 1996, the 
possible PTSD was diagnosed, based on "Vietnam" experiences 
in 1967 as an infantry clerk.  In July 1998, the veteran was 
seen for PTSD due to his childhood experiences.  The record 
clearly shows that the veteran never served in Vietnam as he 
was stationed at Fort Lewis, Washington during his ten months 
of active duty. For this reason, the Board rejects any 
diagnosis of PTSD based on "Vietnam" experiences.  As for 
the diagnosis of PTSD due to his childhood experiences, the 
diagnosis is unrelated to 
service.  And there is no current diagnosis of PTSD that has 
been associated with any verified in-service stressor.  For 
these reasons, service connection for PTSD is not 
established. 

On the question of whether the veteran has any current 
psychiatric disorder due to service, in a statement in June 
2004, a VA psychiatrist stated that it was at least as likely 
as not that the veteran's anxiety disorder was directly 
related to or worsened by active duty from 1966 to 1969.  
This opinion is based on inaccurate information because the 
veteran served for only 10 months in 1968 and 1969, not for 
three years.  And it does not account for the evidence of 
significant pre-existing psychiatric symptomatolgy.  For this 
reason, the opinion is a general conclusion based on 
inaccurate facts and is unsupported by clinical evidence as 
anxiety was not documented during serviced.  For this reason, 
the Board rejects the opinion as favorable evidence of a 
nexus between current anxiety and service.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence). 

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for a psychiatric disorder, variously diagnosed to 
including PTSD, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).







ORDER

Service connection for a psychiatric disorder variously 
diagnosed, including PTSD, is denied.  




____________________________________________
GEORGE E. GUIDO JR.

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


